NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0385n.06

                                          No. 19-4057

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                       FILED
                                                                                 Jun 30, 2020
                                                                             DEBORAH S. HUNT, Clerk
 ANNE CRABBS, et al.,                              )
                                                   )
        Plaintiffs-Appellants,                     )
                                                           ON APPEAL FROM THE
                                                   )
                                                           UNITED STATES DISTRICT
                v.                                 )
                                                           COURT FOR THE SOUTHERN
                                                   )
                                                           DISTRICT OF OHIO
 RASHAD PITTS,                                     )
                                                   )
        Defendant-Appellee.                        )

_________________________________________

BEFORE: MOORE, SUTTON, and WHITE, Circuit Judges.

       HELENE N. WHITE, Circuit Judge.             Plaintiffs James Crabbs and Anne Crabbs,

individually, and as the representative of Keith Crabbs, their deceased son, appeal the judgment

entered on a jury verdict in favor of Defendant Rashad Pitts and the denial of their motion for

judgment as a matter of law (JMOL) in this action involving Pitts’s entry into Plaintiffs’ house

without a warrant to arrest Keith Crabbs. The district court submitted the question whether the

entry was justified by exigent circumstances to the jury, and the jury found that it was. Because

the evidence was sufficient to support the verdict, we AFFIRM.


                                       BACKGROUND

I.     Factual Background as Presented to the Jury

       On the evening of September 30, 2014, the Delaware County Sheriff’s Office received a

911 call from Roland D’Amato. Mr. D’Amato reported that his neighbor, Keith Crabbs, had just

approached him and his wife in his car and had threatened to kill Mrs. D’Amato. Mr. D’Amato
Case No. 19-4057, Crabbs, et al. v. Pitts


told the dispatcher that he believed Crabbs had been arrested for murder sometime before, and that

he was “unstable.” (R. 178-4, PID 3922.)

       Deputies Pitts, Wilson, Lee, and Elverson were dispatched to the D’Amatos’ home. The

dispatcher told the deputies that Crabbs had made threats of violence against the D’Amatos and

had driven by the 911 caller at a high rate of speed. The dispatcher also told the deputies that

Crabbs had been charged and acquitted of manslaughter and that he had an in-house caution alert

against him because he had a history of threatening law enforcement officers.

       When the deputies arrived at the D’Amatos’ home, Mrs. D’Amato appeared “visibly

shaken.” (R. 176, PID 3743.) Mrs. D’Amato told the deputies that Crabbs had threatened to kill

her while she was walking her dog. Mr. D’Amato told the deputies that Crabbs had driven by him

at a high rate of speed. The D’Amatos stated that Crabbs “had not been right” since he was

acquitted of manslaughter and that he had been harassing Mrs. D’Amato for years, including

“mak[ing] erratic statements” and swearing at her when she was walking or driving by his house.

(R. 176, PID 3759; R. 188, PID 4813-14.)

       Mrs. D’Amato had recorded the incident on her iPhone and shared the video with the

deputies. On the recording, a car horn can be heard honking repeatedly for several seconds. Mrs.

D’Amato then approaches her neighbor’s house and tells him that she came to his door because

the man honking at her frightened her and was harassing her. As Mrs. D’Amato speaks with the

neighbor, identified at trial as Jack Whitlinger, a man in the background shouts that he is going to

“fucking kill that woman” and yells “call the Sheriff, Jack[,] and I’ll kill you too, bitch.” (R. 188,

PID 4937, Ex. D11, 02:05-02:17.) At trial, Mrs. D’Amato testified that the car horn heard in the

recording was Crabbs’s and that it was Crabbs shouting threats at her and Whitlinger.




                                                  2
Case No. 19-4057, Crabbs, et al. v. Pitts


           After interviewing the D’Amatos and Whitinger and reviewing the recording, Deputy

Wilson determined that there was probable cause to arrest Crabbs for aggravated menacing1 based

on the threats against Mrs. D’Amato. By that time, the deputies had learned that Crabbs had a

conceal and carry (CCW) permit.

           The deputies left the D’Amatos’ home and drove toward Crabbs’s home, intending to arrest

Crabbs. Deputies Lee and Elverson waited in their cars nearby while Pitts and Wilson knocked

on the front door. Anne Crabbs, Keith Crabbs’s mother, answered the door.2 Pitts and Wilson

asked Mrs. Crabbs where Keith was. Mrs. Crabbs told the officers that Crabbs was out but would

be home soon.3 The deputies asked Mrs. Crabbs if she would have him call when he returned, and

she said yes.

           Deputies Lee and Elverson tried to locate Crabbs while Pitts and Wilson returned to the

D’Amatos’ house to collect witness statements. While they were at the D’Amatos’ house for the

second time, Pitts and Wilson saw a black Cadillac speed toward Crabbs’s home. They got in their

cruisers, and Pitts followed Crabbs’s car while Wilson drove in the opposite direction to block

Crabbs in case he tried to drive away.

           As Crabbs backed his car into his driveway, Pitts pulled in front of the driveway and turned

on his emergency lights to initiate a stop. Pitts testified that instead of stopping, Crabbs exited his

car quickly and was “blading”—touching or looking at the area where his weapon was on his body

to make sure it was there—as he exited his car. (R. 176, PID 3799.) The dashcam video from



1
  Aggravated menacing is a first-degree misdemeanor in Ohio. O.R.C. § 2903.21. It is defined as “knowingly
caus[ing] another to believe that the offender will cause serious physical harm to the person or property of the other
person, the other person's unborn, or a member of the other person's immediate family.” Id.
2
    Keith Crabbs lived at the home with his parents and grandmother.
3
  The parties disagree as to what Anne Crabbs told the deputies. Anne Crabbs testified that she told the deputies that
Keith was out visiting friends, going to the mechanic, and getting tobacco. Deputy Pitts testified that Ms. Crabbs told
them only that Keith was out getting tobacco.

                                                          3
Case No. 19-4057, Crabbs, et al. v. Pitts


Pitts’s cruiser is consistent with Pitts’s account of these events: as Pitts’s vehicle parks in front of

Crabbs’s driveway, Crabbs quickly exits his car; Crabbs looks very briefly toward Pitts’s cruiser,

turns away, and walks quickly toward the house’s front door; as Crabbs walks toward the door, he

briefly touches or brushes his hand against the right side of his waist.

        Pitts testified that he yelled multiple times for Crabbs to stop and that Crabbs ignored his

commands. Again, the video is consistent with Pitts’s account of the incident: Pitts yells for

Crabbs to stop and Crabbs continues walking toward his front door; Pitts walks quickly toward

Crabbs with his gun raised as he commands Crabbs to stop for a second time; Crabbs then turns

toward Pitts and stops. At trial, Pitts testified that he pulled his weapon out because he believed

that Crabbs likely had a weapon and was concerned that Crabbs was ignoring his commands.

        Because Pitts left his microphone in his cruiser when he followed Crabbs toward the door,

the audio on the recording is indiscernible beyond Pitts’s initial calls for Crabbs to stop. Pitts

testified that as he approached Crabbs at the front door, Crabbs said, “[f]uck you. I ain’t going to

jail. . . . I got a gun and you ain’t doing shit about it.” (R. 176, PID 3801.) Plaintiffs dispute that

Crabbs said he had a gun, pointing to Pitts’s deposition testimony that Crabbs did not tell him

whether he had a weapon.4

        After Crabbs stopped in front of the door, he and Pitts engaged in an exchange. Pitts told

Crabbs “I just need to talk to you,” and Crabbs stated that he “knows his rights” and that “we don’t

need to be on [my] property.” (R. 187, PID 4765-66.) Pitts did not tell Crabbs that he was under

arrest because “if I said he was going to jail, things would have definitely escalated even more.”

(R. 176, PID 3814.) Pitts testified that Crabbs was agitated and “cussing at [him].” (R. 187, PID

4746.) However, he also testified that Crabbs eventually showed him his hands and seemed to


4
  At his deposition, Pitts testified only that he believed that “this would be a very serious situation with him not
listening to my commands, threatening people. I did not want him to get inside that house.” (R. 189, PID 5004.)

                                                         4
Case No. 19-4057, Crabbs, et al. v. Pitts


“calm[] down a little bit,” and that he re-holstered his firearm because he believed that Crabbs

“wasn’t posing a threat at that time.” (R. 176, PID 3836-37.)

         The dashcam video shows that this exchange lasted for about twenty-five seconds, after

which Crabbs turned away from Pitts and reached toward the door.5 With his hand on the door,

Crabbs looked briefly back toward Pitts, then turned back toward the door, pushed it open quickly,

and began to walk inside.

         Pitts testified that he grabbed Crabbs’s arm while he (Pitts) was still outside the threshold

of the door to stop him from going inside. The dashcam video confirms that Pitts grabbed Crabbs’s

arm as Crabbs pulled away and moved through the door. Pitts testified that he grabbed Crabbs

because “[a]t that time he posed a threat. Like I said, he already threatened two people. He was

not listening to my commands. I saw the bulge in his [pants]. He was blading . . . . I didn’t know

what he was going to do when he got in the house.” (R. 176, PID 3839.) He testified that as

Crabbs pulled away, he followed him into the house and grabbed him by the shirt. The dashcam

video shows that Pitts entered the house within one second of Crabbs. Deputy Wilson entered the

house a few seconds later.

         Inside the house, the deputies tased Crabbs and placed him under arrest.




5
  The parties dispute whether Anne Crabbs was at the door when Keith Crabbs entered. Pitts testified that Anne
Crabbs came to the door and “was by the glass looking through the glass.” (R. 187, PID 4758.) Pitts testified that he
told her that he would “get with her in a minute,” and that she then opened the first of two doors. (Id.) Pitts testified
that Crabbs then opened the second door and tried to run into the house. Anne Crabbs testified that she was walking
toward the front door but had not reached it when Keith opened it and walked inside. It is not clear from the video
whether Anne Crabbs was in fact at the door, but this issue does not change our analysis.

                                                           5
Case No. 19-4057, Crabbs, et al. v. Pitts


II.        Procedural History

           Plaintiffs brought this action against the Delaware County Sheriff and several Delaware

County deputies, including Pitts, asserting various claims.6 As relevant to this appeal, Plaintiffs

alleged that the deputies’ warrantless entry into the Crabbs’s home constituted an unconstitutional

search and seizure in violation of the Fourth Amendment. The district court denied summary

judgment to both parties on that claim.7

           Plaintiffs proceeded to trial on several claims, including the unconstitutional-entry claim

against Defendants Pitts, Wilson, and Lee. At trial, Plaintiffs made two oral motions for judgment

as a matter of law on the unconstitutional entry claim against Pitts pursuant to Federal Rule of

Civil Procedure 50. The district court denied both motions on the basis that Defendants had

presented evidence which, if believed, could lead a jury to find that Pitts was in fear for his or

others’ safety when he entered the home, thereby justifying his entry.8

           The jury returned a verdict for Defendants on all claims, and the court entered judgment in

their favor.       Plaintiffs filed a post-trial motion for judgment as a matter of law on their

unconstitutional entry claim against Pitts. Plaintiffs also moved for a new trial under Rule 59(a)

on that claim, arguing that the verdict was against the weight of the evidence and that the court’s

jury instructions were erroneous. The district court denied both motions, again finding that a jury

could conclude that exigent circumstances justified Pitts’s entry into Plaintiffs’ home.




6
  Keith Crabbs passed away after filing this lawsuit but before trial, and Anne Crabbs was substituted as his
representative.
7
    The district court also rejected Defendants’ hot-pursuit defense at summary judgment.
8
 Plaintiffs’ first motion sought judgment as a matter of law against Deputies Pitts and Wilson. In their second motion,
Plaintiffs moved for judgment as a matter of law only against Pitts, agreeing to the dismissal of their unconstitutional
entry claim against Wilson and Lee.

                                                           6
Case No. 19-4057, Crabbs, et al. v. Pitts


       Plaintiffs appeal the judgment as to Defendant Pitts and the district court’s denial of their

motion for judgment as a matter of law.


                                  STANDARD OF REVIEW

       We review de novo the denial of a motion for judgment as a matter of law made pursuant

to Federal Rule of Civil Procedure 50(b). Barnes v. City of Cincinnati, 401 F.3d 729, 736 (6th Cir.

2005). “Judgment as a matter of law may only be granted if, when viewing the evidence in a light

most favorable to the non-moving party, giving that party the benefit of all reasonable inferences,

there is no genuine issue of material fact for the jury[] and reasonable minds could come to but

one conclusion in favor of the moving party.” Id. (citing Gray v. Toshiba Am. Consumer Prods.,

Inc., 263 F.3d 595, 598 (6th Cir. 2001). In making this determination, “[t]he evidence should not

be weighed, and the credibility of witnesses should not be questioned. The judgment of this court

should not be substituted for that of the jury.’” Balsley v. LFP, Inc., 691 F.3d 747, 757 (6th Cir.

2012) (quoting Williams v. Nashville Network, 132 F.3d 1123, 1131 (6th Cir. 1997)).


                                            DISCUSSION

       Plaintiffs argue that they are entitled to judgment as a matter of law because (1) under

Payton v. New York, 445 U.S. 573 (1980), exigent circumstances cannot justify a warrantless entry

made to effect an arrest; and (2) the evidence was insufficient to support the jury’s finding that

exigent circumstances existed.

                                                 I.

       Plaintiffs first argue that under Payton v. New York, this court must find Pitts’s warrantless

entry unconstitutional without regard to whether exigent circumstances were present. In Payton,

the Court addressed the then-unsettled question whether officers may enter a suspect’s home

without a warrant to make a routine felony arrest. 445 U.S. at 575-76. The Court held that

                                                 7
Case No. 19-4057, Crabbs, et al. v. Pitts


warrantless entries made to effect routine felony arrests violate the Fourth Amendment. Id. at 576.

The Court explained, however, that the case presented “no occasion to consider the sort of

emergency or dangerous situation, described in our cases as ‘exigent circumstances,’ that would

justify a warrantless entry into a home . . . .” Id. at 583.

        Plaintiffs argue that under Payton, Pitts’s exigent-circumstances defense should not have

been presented to a jury in the first place. Plaintiffs stress that, like the defendant-officers in

Payton, Pitts admitted that he went to Crabbs’s home to arrest him “for a crime alleged to have

occurred a good deal earlier,” and entered his home to make that arrest. (Appellants’ Br. at 18.)

According to Plaintiffs, these similarities require this court to find Pitts’s entry into Crabbs’s home

unconstitutional.

        Payton does not require us to ignore Pitts’s exigent-circumstances justification merely

because Pitts went to Crabbs’s home to effect an arrest. The Payton Court did not hold that exigent

circumstances may never justify warrantless entry into a suspect’s home with the purpose of

making an arrest. Nor did the Court hold that the particular factual circumstances in Payton—or

circumstances similar to them—could never support an exigent-circumstances justification. To

the contrary, the Court explained that “[a]lthough it is arguable that the warrantless entry to effect

Payton’s arrest might have been justified by exigent circumstances,” it would decline to consider

the issue because it had not been presented. 445 U.S. at 583. Because in this case Pitts did assert

that exigent circumstances justified the entry, Payton does not preclude our review of the issue.


                                                   II.

        “[A]t the very core [of the Fourth Amendment] stands the right of a man to retreat into his

own home and there be free from unreasonable governmental intrusion.” 445 U.S. at 589-90

(quoting Silverman v. United States, 365 U.S. 505, 511 (1961)) (second alteration in original).


                                                   8
Case No. 19-4057, Crabbs, et al. v. Pitts


As the Court held in Payton, warrantless entries into a home are presumptively unreasonable.

445 U.S. 573 at 586. A warrantless entry may be lawful, however, if justified by exigent

circumstances. Hancock v. Dodson, 958 F.2d 1367, 1375 (6th Cir. 1992). We have recognized

three types of exigent circumstances: “(1) when the officers were in hot pursuit of a fleeing subject;

(2) when the suspect represented an immediate threat to the arresting officers and public;” and (3)

to prevent immediate destruction of evidence. Id. The burden is on the officer to establish that

one or more of these circumstances existed. Welsh v. Wisconsin, 466 U.S. 740, 749-50 (1984).

Whether exigent circumstances existed is a question of fact for the jury unless “the underlying

facts are essentially undisputed” and “a finder of fact could reach but one conclusion.” Hancock,

958 F.2d at 1375. The only issue on appeal is whether Pitts presented evidence sufficient for a

jury to conclude that an immediate threat to officers or the public justified his warrantless entry. 9

         Officers asserting an immediate-threat defense must show that under the circumstances, “a

reasonable officer could believe that there are ‘real immediate and serious consequences that

would certainly occur were a police officer to postpone action to get a warrant.’” Barton v. Martin,

949 F.3d 938, 948 (6th Cir. 2020) (quoting Ewolski v. City of Brunswick, 287 F.3d 492, 501 (6th

Cir. 2002)). The circumstances must be viewed objectively, and the officer’s subjective intent in

entering the home is irrelevant. Brigham City v. Stuart, 547 U.S. 398, 404 (2006).

         Pitts argues that the totality of the circumstances leading up to his entry into the Crabbs

home could lead a reasonable officer to believe that Crabbs posed an immediate danger to himself,

other officers, or occupants of the home. Pitts points out that when he entered the home, he knew

that Crabbs had threatened to kill his neighbors, had a CCW permit, and had made threats against


9
  We do not address whether Pitts is entitled to qualified immunity because he has not raised the defense before us
and, in any event, he appears to have forfeited the defense below. We note, however, that the jury’s finding that there
were exigent circumstances is tantamount to a finding that Pitts reasonably believed he was complying with clearly
established law.

                                                          9
Case No. 19-4057, Crabbs, et al. v. Pitts


law enforcement in the past. Additionally, Crabbs ignored his calls to stop, appeared agitated and

aggressive, and acted like he was carrying a weapon. Pitts also believed that Anne Crabbs was in

the house and knew that other officers were on their way to the scene.

       Pitts argues that these facts are substantially similar to those underlying Ryburn v. Huff,

565 U.S. 469 (2012) (per curiam). In Ryburn, officers learned that a high-school student had

allegedly made threats to “shoot up” his school. Id. at 470. They learned that the student “had

been absent from school for two days and that he was frequently subjected to bullying.” Id. The

officers went to the student’s home for an interview and received no answer when they knocked

on the door. Id. at 470-71. When they called the student’s mother’s cell phone, she answered and

told them she was inside the house with her son and hung up the phone. Id. at 471. Shortly

afterward, she and her son came out and stood on the front steps, where they refused the officers’

request to have a discussion inside. Id. When the officers asked whether there were guns in the

house, the mother ran inside and her son followed her. Id. The first officer to follow them inside

stated that he “was ‘scared because [he] didn’t know what was in that house’ and had ‘seen too

many officers killed.’” Id. (alteration in original). The Court found that “[j]udged from the proper

perspective of a reasonable officer forced to make a split-second decision in response to a rapidly

unfolding chain of events that culminated with [the mother] turning and running into the house

after refusing to answer a question about guns, petitioners' belief that entry was necessary to avoid

injury to themselves or others was imminently reasonable.” Id. at 477.

       As in Ryburn, Pitts responded to a threat of violence, and the situation evolved rapidly once

he arrived at the Crabbs home. Like the respondents in Ryburn, Crabbs appeared evasive—he

ignored Pitts’s emergency lights and initial calls to stop and cut off his conversation with Pitts to

go inside his home. Pitts explained that he “didn’t know if [Crabbs] was going to hurt his family



                                                 10
Case No. 19-4057, Crabbs, et al. v. Pitts


or make a promise on the threat that he already did. I didn’t want myself or any of my other

deputies that I was working with to get hurt at that time.”10 (R. 189, PID 5007.)

         Plaintiffs concede that Pitts presented evidence that Crabbs “(1) had earlier threatened two

citizens, (2) was not listening to his commands, (3) was agitated, and (4) was likely armed.”

(Appellants’ Br. at 31.) Nonetheless, Plaintiffs argue that this evidence fails to establish an

immediate threat. Plaintiffs first point out that Crabbs did stop on the stoop to speak with Pitts.

Second, they argue that the fact that Crabbs was armed is irrelevant because Pitts knew that Crabbs

was licensed to carry a weapon. Third, they argue that “the claim that [Crabbs] was ‘agitated’

adds nothing to the analysis” because Crabbs never moved for his pistol and does not appear

agitated in the dashcam video. (Id.) Finally, Plaintiffs challenge Pitts’s testimony that Anne

Crabbs appeared at the door during his exchange with Pitts, pointing out that she is not visible in

the dashcam video.11 Plaintiffs maintain that with this evidence discredited, a finding of exigent

circumstances must rest on Pitts’s assertion that he believed Crabbs posed an immediate threat,

which is irrelevant to an objective inquiry.

         The problem with Plaintiffs’ arguments is that they ask this court to weigh conflicting

evidence and assess the credibility of witnesses, which we may not do when reviewing a motion



10
   Plaintiffs discuss two non-binding cases that they argue are more analogous to this case than Ryburn: McCoy v.
Burns, 756 F. Supp. 2d 868 (S.D. Ohio 2010), and Bonivert v. City of Clarkston, 883 F.3d 865 (9th Cir. 2018). McCoy
and Bonivert are factually distinguishable from this case because neither involved the presence of a gun, and the
plaintiffs in both cases were inside their homes when the officers confronted them and entered. See McCoy, 756 F.
Supp. 2d at 872-74; Bonivert, 883 F.3d at 868, 870-71. More importantly, the issue in both cases was whether the
defendants were entitled to summary judgment on their exigent-circumstances defense, not whether the plaintiffs were
entitled to judgment as a matter of law. McCoy, 756 F. Supp. 2d at 874-75; Bonivert, 883 F.3d at 872. This difference
in procedural posture is significant; the McCoy and Bonivert courts were tasked with determining whether, viewing
the evidence in the light most favorable to the plaintiffs, there were triable issues of fact surrounding the exigent-
circumstances question. McCoy, 756 F. Supp. 2d at 875; Bonivert, 883 F.3d at 872, 874. In contrast, here we must
determine whether, viewing the evidence in the light most favorable to Pitts, the evidence is sufficient to support the
jury’s finding that exigent circumstances existed.
11
   The district court found that the video was “inconclusive” on this matter because the glass next to the door that
Anne Crabbs allegedly looked through is partially out of frame or obscured. (R. 195, PID 5338.) Accordingly, the
district court declined to discredit Pitts’s testimony on the matter.

                                                         11
Case No. 19-4057, Crabbs, et al. v. Pitts


for judgment as a matter of law. Balsley, 691 F.3d at 757. Although a reasonable jury could have

found, for instance, that Crabbs was not agitated, a jury could also have viewed the video and

found that it corroborated Pitts’s testimony that he was. Likewise, the jury could have considered

the evidence that Crabbs was armed and that he initially ignored Pitts’s calls for him to stop as

contributing to circumstances that would cause a reasonable officer to believe there was a threat

of imminent harm.

       With respect to Crabbs’s weapon, Plaintiffs argue that the presence of a weapon, on its

own, does not create exigent circumstances, emphasizing that this court found no exigent

circumstances where officers responded to a shots-fired call and saw the defendant in the window

of his ex-wife’s home holding a weapon. (Appellants’ Br. at 31-32 (citing United States v. Saari,

272 F.3d 804, 806 (6th Cir. 2001)).) In Saari, the responding officers learned upon their arrival at

the ex-wife’s home that no shots had been fired and that the defendant seen with the weapon was

always armed. Id. No threats were made. Days later, the officers went to the defendant’s

apartment without a warrant, ordered him to step outside, and searched the apartment. Id. at 806-

07. We held that exigent circumstances did not justify the search and seizure because there was

“no evidence that Defendant posed an immediate threat to the officers or the public at the time that

the officers arrived at his apartment.” Id. at 812. See also United States v. Johnson, 22 F.3d 674,

680 (6th Cir. 1994) (“The mere presence of firearms does not create exigent circumstances.”).

       Saari does not require a finder of fact to conclude that the presence of Crabbs’s weapon

was insignificant. If the only evidence Pitts presented to support his exigency defense was that

Crabbs was armed, his defense would likely fail. But that is not the case, and a jury could properly

determine that the fact that Crabbs was armed contributed to Pitts’s perception that Crabbs posed




                                                12
Case No. 19-4057, Crabbs, et al. v. Pitts


a threat. See Gradisher v. City of Akron, 794 F.3d 574, 584 (6th Cir. 2015) (“[A]dditional factors

coupled with [evidence of a firearm] may be sufficient to justify a warrantless entry . . . .”).

       Finally, Plaintiffs argue that Pitts cannot claim that exigent circumstances existed because

he and the other deputies controlled the timing of their encounter with Crabbs. Plaintiffs rely on

United States v. Morgan, 743 F.2d 1158 (6th Cir. 1984), where officers responded to a complaint

about target shooting in a public park and, upon arriving at the park, saw the defendant and others

loading weapons into the back of a car. Id. at 1160. Officers asked the party to leave, and they

agreed. Id. As the officers watched the party preparing to leave, an unidentified bystander

approached and told the officers that members of the party had stated “that they will kill any law

[enforcement officer] that tries to arrest them.” Id. The sheriff put out an alert on the vehicle,

which was later spotted by a local officer who followed the vehicle to the defendant’s home. Id.

The officer observed no unusual activity. Id. After the police chief was alerted by the observing

officer of the defendant’s location, the chief and other officers met at a coffee shop to “discuss[]

the logistics of approaching the [defendant’s] home” and wait for additional backup. Id. They

later went to the defendant’s home without a search or arrest warrant, coerced him from his home

by surrounding it and flooding the home with spotlights, and seized a number of firearms found

inside the home. Id. at 1161.

       When asked during a suppression hearing why he did not attempt to get a search or arrest

warrant in the hour or two between first spotting the defendant and arresting him, the sheriff

explained that judges are generally “hard to reach on the weekend.” Id. Citing the fact that the

officers had time to meet at a coffee shop before arresting the defendant, we rejected the

government’s hot-pursuit justification. Id. at 1162. We also found that there was no evidence of

an immediate threat to officers or others absent the unsubstantiated claims of the bystander. Id. at



                                                  13
Case No. 19-4057, Crabbs, et al. v. Pitts


1162-63. Accordingly, we concluded that the officers’ entry into and search of the home was

unconstitutional. Id. at 1163-64.

       We agree with the district court that Morgan is distinguishable. The officers in Morgan

presented no evidence that their arrest, entry, or search of the defendant’s home was precipitated

by a reasonable belief that an urgent response was needed. Id. at 1162-63. The evidence instead

established that the officers used coercive tactics to lure the defendant from his home because they

worried that obtaining a warrant on the weekend would be difficult and they did not want to wait.

See id. at 1161.       In contrast, as soon as Pitts arrived at Crabbs’s home, he encountered

circumstances that, considered together, caused him to make the split-second determination that

he should follow Crabbs into his home. It is true that Pitts controlled the timing of his encounter

with Crabbs insofar as he decided to follow Crabbs to his home and initiate a stop. Unlike the

officers in Morgan, however, he did not control the timing of the events that occurred once he

arrived at the home.

       Ultimately, we find that viewing the evidence in the light most favorable to Pitts, and

considering the totality of the circumstances “from the proper perspective of a reasonable officer,”

Ryburn, 565 U.S. at 477, a jury could conclude that exigent circumstances justified Pitts’s

warrantless entry into Crabbs’s home. To be sure, several of the factual circumstances surrounding

Pitts’s entry were in dispute, including whether Crabbs was “blading,” whether he told Pitts that

he had a gun, whether he was agitated and swearing at Pitts at the door, and whether Anne Crabbs

came to the door during the exchange.          But “the factual determination whether exigent

circumstances existed . . . is properly submitted to the jury providing, given the evidence on the

matter, there is room for a difference of opinion.” Carlson v. Fewins, 801 F.3d 668, 676 (6th Cir.

2015) (quoting Jones v. Lewis, 874 F.2d 1125, 1130 (6th Cir. 1989)). Here, there was room for a



                                                14
Case No. 19-4057, Crabbs, et al. v. Pitts


difference of opinion on the ultimate question of exigent circumstances. The jury considered all

the evidence and testimony—including evidence that Crabbs had made threats to officers in the

past, had been charged with manslaughter, had threatened to kill two neighbors, had a gun and was

“blading,” had ignored Pitts’s commands, and was agitated—and determined it would cause a

reasonable officer to believe that exigent circumstances existed. Although the jury could have

come to a different conclusion, the evidence is not such that “reasonable minds could come to but

one conclusion in favor of the moving party.” Balsley, 691 F.3d at 757.

       Accordingly, we AFFIRM the district court’s judgment and denial of Plaintiffs’ motion for

judgment as a matter of law.




                                               15